Exhibit 10.20

 

Helpson Medical & Biotechnology Co., Ltd.



Date: Dec. 9, 2008 contract No. HPS200812-010 Signed at:

Arrival port: custom No.business No.

According to the related stipulation of "People's Republic of China Law of
contract", after consulting unanimously, both sides signs this contract.:



NO.

Name of Commodity ,Specifications

Unit

Quantity

Unit Price(RMB )

Total Amount
(RMB)

Time of Shipment

 

Buflomedil Hydrochloride Tablets 0.15g*24

Box

120,00

16.20

1,944,000.00

                                                                       

Total Value( in letter ) ONE MILLION NINE HUNDRED FOURTY FOUR THOUSAND ONLY

Buyer

Hainan Xinglin Medicine Company

Seller

Helpson Medical & Biotechnology Co., Ltd.

Address

 

Address

No.17,Jinpan RD , haikou , hainan , China

tax

4

6

0

1

0

0

7

3

0

0

8

4

3

1

4

tax

4

6

0

1

0

0

6

2

0

0

0

9

3

3

X

Bank &account No

Construction Bank Hainan Branch 46001003936050001633

Bank &account No

Commercial Bank Jinpan Branch 2201020119000024276

representative

 

representative

 

Telephone

0898-66813270

Telephone

0898-66811911 66811828

Fax

 

Zip Code

 

Fax

0898-66819024

Zip code

570216





--------------------------------------------------------------------------------

 

 

General TERMS:

 



  1   Quality :The supplier provides the product guaranteed conforms to the
national related drugs quality specification     2   Packing: Packing conforms
to the national related laws and regulations requirement, conforms to the
shipment requirement     3   Delivery Term: a\ by buyer b\ collection c\ by the
third party     4   Destination: 1. Warehouse of supplier 2. the arrival station
of railway/ship/road/air at suppliers’ location; 3. the station of
railway/ship/road / air at the buyers’ location.     5   Transportation:
1.railway 2.road 3. ship 4. air     6   Transport expense: 1.paid by supplier 2.
paid by buyer     7   Payment: 1. wire via bank  2. bill  3. check 4. cash 5.
collection     8   Time of Payment: three months When the payment excesses the
deadline, seller has the right to stop shipment.     9   Buyer should check at
once at the arrival of the goods at the port of destination, , if having any
claims, buyers should ask for certificate from shipper, fax the certificate to
sellers within 7days.     10   The seller undertake the complete responsibility
of quality of the drugs sold and assure the prompt goods supply, the non-quality
reason does not permit to return goods     11   Violation responsibility:
According to rules of "People's Republic of China Law of contract" and "Industry
and mining Product Purchase and sale contract Rule"     12   The above third ,
fourth , fifth , sixth , seventh items which marked x are the execution way for
both sides agrees     13   Disputes settlement : All the disputes will be
settled under the plaintiff .locus people’s court.     14   Other items



 

2

 

--------------------------------------------------------------------------------

 

 

 



  (1 ) Partial delivery and partial settlement was permitted for the cargo under
this contract.         (2 ) Only if in contract special regulation, buyer should
make the payment to seller according to contract as soon as he receives the
cargo, Nobody can draws the money or the cargo without a formal notice of
seller.         (3 ) Contract will be effective after signed by bilateral
representatives.         (4 ) If there is a lawsuit because of payment , the
non-prevailing party will pay the legal fee , attorney fee and travel expense.  
 



 

 

3